 1

 2

 3

 4

 5

 6
                                    UNITED STATES DISTRICT COURT
 7                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 8
      ARLENE M. BROWN,                               CASE NO. C17-1354RSM
 9

10                    Plaintiff,                     ORDER REFERRING MATTER FOR
                                                     IDENTIFICATION OF PRO BONO
11            v.                                     COUNSEL
12    THE BOEING COMPANY and EMPLOYEE
      BENEFIT PLANS COMMITTEE,
13

14                    Defendants.

15

16          On January 15, 2019, the Court heard oral argument on Defendants’ Motion for Summary
17
     Judgment (Dkt. #37). Following oral argument, the Court determined that this matter should be
18
     referred for the possible identification of pro bono counsel.    Accordingly, this matter is
19
     REFERRED to the Court’s Pro Bono Coordinator to identify an attorney from the Pro Bono
20

21   Panel to represent Plaintiff.

22          DATED this 15 day of January, 2019.

23

24

25
                                                A
                                                RICARDO S. MARTINEZ
                                                CHIEF UNITED STATES DISTRICT JUDGE
26

27


     ORDER – 1
